Citation Nr: 1540199	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a right total knee replacement (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1981.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The rating decision denied entitlement to a disability rating in excess of 30 percent under Diagnostic Code 5055 (total knee replacement).  38 C.F.R. § 4.71(a) (2014).

The VBMS electronic claims file processing system contains additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an increased disability rating for a service-connected right knee disability is remanded for further development, to include a new VA examination.

The Veteran states that his most recent VA examination, performed in October 2011, does not account for the severity of his current right knee symptoms.  See June 2012 Substantive Appeal (VA Form 9) (stating that a bone scan performed in March 2012 "endorses signs of advanced wear as suggested by my daily symptoms").  The Veteran also states that the October 2011 VA examiner observed that he would likely require follow-up surgery to address his ongoing right knee symptoms.  Id.  Moreover, the Veteran's June 2012 substantive appeal indicates that the Veteran's more recent medical records are not in the claims file.  Id; see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (stating that the duty to assist includes helping claimants obtain private and VA medical records).

The Veteran's statements regarding the worsening of his service-connected right knee disability combined with the length of time since his last orthopedic examination-almost four years-warrants a new VA examination to determine the present severity of his service-connected disability.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."), Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous VA examination because a 23-month-old examination was too remote in time to adequately decide the issue of an increased rating).

The case is REMANDED for the following actions:

1. Request that the claimant identify and secure any relevant private treatment records (PMRs) that are not in the claims file.  Associate any records identified by the claimant with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Make arrangements to obtain the Veteran's VA treatment records dated from November 2011 onwards, and associate them with the claims file.

3. Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right knee disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  The examiner must complete the appropriate Disability Benefits Questionnaires (DBQs) for the Veteran's service-connected disability.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

